DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan (US 2002/0053452) in view of Fan (US 2007/0257345) in view of Ide (US 2010/0258830).
 Regarding claim 1
    Quan teaches method for manufacturing a device comprising: preparing a substrate (10) having a first region on which a plurality of devices (26) are formed, and a second region surrounding the first region (fig1,2); forming a reinforcing member (18) by applying a resin material on the second region and hardening the resin material (paragraph 11); the reinforcing member having an inner side surface facing the first region, an outer side surface on an opposite side of the inner side surface, and a top surface connecting the inner side surface and the outer side surface,mounting a plurality of elements (26) on the first region; 
 Quan does not teach that the encapsulant is formed on the inner, upper and outer side of the reinforcing member
Fan teaches the preparing of the substrate (10), includes preparing the substrate to have a plurality of the first regions (12), and a third region placed between adjacent ones of the first regions (fig 1), the forming of the reinforcing member (20) includes forming a first reinforcing member on the second region, and forming a second reinforcing member on the third region (fig 1) (paragraph 18).  The reinforcing member having an inner side surface facing the first region, an outer side surface on an opposite side of the inner side surface, and a top surface connecting the inner side surface and the outer side surface.  Sealing the reinforcing member (20) and the plurality elements (30) using a sealing member (40), a height of the sealing member being larger than a height of the reinforcing member as measured from a surface of the substrate such that the sealing member covers the covering a top surface, the inner and a side surface and the outer side surface of the reinforcing member (fig 2).
It would have been obvious to one of oridanry skill in the art to form the sealing member over the inner, upper, and outer surfaces of the reinforcing member in order to reduce warpage during processing (paragraph 19).
Quan in view of Fan does not teach that the devices are light emitting devices.
Ide teaches forming light emitting devices (10) on an substrate (21) then encapsulating (38) (paragraph 60-61) (fig 1).
It would have been obvious to one of ordinary skill in the art for the package taught by Quan contain a light emitting device as taught by Ide so that the packaged structure can emit light.  The package will serve to protect the light emitting element and the LED will serve to provide functionality to the package.
Regarding claim 2.
Quan teaches the preparing of the substrate (10), includes preparing the substrate to have a plurality of the first regions (13,14,16,22,23), and a third region (fig 1,2),  the forming of the reinforcing member (18) includes forming a first reinforcing member (18) on the second region, and forming a second reinforcing member on the third region (fig 2) (paragraph 10-16), and  the cutting of the substrate (10) and the sealing member (19) includes cutting the substrate (10) and the sealing member (19) at the prescribed cutting positions including a first cutting position and a second cutting position, the first cutting position being disposed between the first reinforcing member and at least one of the light emitting elements adjacent to the first reinforcing member, and the second cutting position being disposed between 
 

    PNG
    media_image1.png
    709
    839
    media_image1.png
    Greyscale

Quan in view of Ide does not teach the third region is between light emitting device carrying regions 
Fan teaches the preparing of the substrate (10), includes preparing the substrate to have a plurality of the first regions (12), and a third region placed between adjacent ones of the first regions (fig 1), the forming of the reinforcing member (20) 

    PNG
    media_image2.png
    597
    725
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art to incorporate Fan  into Takeda in view of Ide in view of Mori in order for the feature support members between light emitting devices to enable the fabrication of more devices by duplicating the process over a larger substrate.  MPEP 2144.VI.B
Regarding claim 3.
Quan teaches (fig 1,2) the first reinforcing member (18) is continuous with the second reinforcing member.
  Regarding claim 4.
Fan teaches the first reinforcing member is separated from the second reinforcing member (fig 1).
 Regarding claim 5.
Quan teaches the first reinforcing member is a frame shape (fig 1,2)
 Regarding claim 6.
Quan teaches the second reinforcing member is in a linear shape (fig 1,2)
 Regarding claim 7.
Quan teaches the first reinforcing member (18) is thicker than the substrate (10) (fig 2).
Regarding claim 8.
Quan teaches the second reinforcing member (18) is thicker than the substrate (10) (fig 2).
Regarding claim 10.
Quan teaches the first reinforcing member or the second reinforcing member (18) is one of silicone resin, modified silicone resin, hybrid silicone resin, and epoxy resin (paragraph 10-16) (fig 2).
Regarding claim 13.
Quan teaches an application method of the first reinforcing member (18) or the second reinforcing member is one of an air dispensing method, spraying, or printing (paragraph 11-12).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan (US 2002/0053452) in view of Fan (US 2007/0257345)  in in view of Ide (US 2010/0258830) as applied to claim 2 and further in view of Taguchi (US 2009/0239997).
Regarding claim 11.
Quan in view of Ide in view of Fan teaches elements of the claim above.
Quan in view of Ide in view of Fan does not teach the resin fill material.
Taguchi teaches coloring silicone material with white filler titania (paragraph 30,52) 
It would have been obvious to one of ordinary skill in the art to incorporate Taghuchi into Quan in view of Ide in view of Fan in order for the feature titania as a filler to enable an increase in the strength and durability of the epoxy.
Regarding claim 12.
Taguchi teaches the quantity of filler is 1 to 80% (paragraph 22)   
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination os references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
   A method for manufacturing a light emitting device comprising: preparing a substrate having a first region on which a plurality of light emitting devices are formed, and a second region surrounding the first region; forming a reinforcing member by applying a resin material on the second region and hardening the resin material, the reinforcing member having an inner side surface facing the first region, an outer side surface on an opposite side of the inner side surface, and a top surface connecting the inner side surface and the outer side surface: mounting a plurality of light emitting elements on the first region; forming a plurality of light-transmissive members respectively on the light emitting elements; sealing the reinforcing member, the plurality of light emitting elements and the plurality of light-transmissive members using a sealing member, a height of the sealing member being larger than a height of the reinforcing member as measured from a surface of the substrate such that the sealing member covers the covering a top surface, the inner and a side surface and the outer side surface of the reinforcing member; and cutting the substrate and the sealing member at prescribed cutting positions and separating into individual light emitting devices, one of the prescribed cutting positions is disposed between the reinforcing member and at least one of the light emitting elements adjacent to the reinforcing member so that none of the individual light emitting devices includes the reinforcing member, the forming of the light-transmissive members includes forming 
   A method for manufacturing a light emitting device comprising: preparing a substrate having a first region on which a plurality of light emitting devices are formed, and a second region surrounding the first region; forming a reinforcing member by applying a resin material on the second region and hardening the resin material, the reinforcing member having an inner side surface facing the first region, an outer side surface on an opposite side of the inner side surface, and a top surface connecting the inner side surface and the outer side surface: mounting a plurality of light emitting elements on the first region; forming a plurality of light-transmissive members respectively on the light emitting elements; sealing the reinforcing member, the plurality of light emitting elements and the plurality of light-transmissive members using a sealing member, a height of the sealing member being larger than a height of the reinforcing member as measured from a surface of the substrate such that the sealing member covers the covering a top surface, the inner and a side surface and the outer side surface of the reinforcing member; and cutting the substrate and the sealing member at prescribed cutting positions and separating into individual light emitting devices, one of the prescribed cutting positions is disposed between the reinforcing member and at least one of the light emitting elements adjacent to the reinforcing member so that none of the individual light emitting devices includes the reinforcing member, after the sealing of the reinforcing member, the plurality of light emitting elements and the plurality of light-transmissive members using the sealing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817